Court of Claims jurisdiction; alleged constitutional violation by a state court judge; necessity for money damages mandate. — On May 16,1980 the court entered the following order:
Before Davis, Judge, Presiding, Kashiwa and Bennett, Judges.
This pro se plaintiff raises a claim under the United States Constitution seeking money damages for an alleged deprivation of her rights by a Texas state judge in the course of an unspecified legal proceeding. The Government has filed a motion to dismiss on the ground that the petition fails to state a claim within the jurisdiction of this court. We conclude that we lack jurisdiction over plaintiffs claim and therefore grant defendant’s motion.
The facts alleged by the plaintiff are quite sketchy, but it is clear that her monetary claim rests on the theory that a state court judge has violated her Consitutional right. Assuming this to be true, plaintiff is suing the wrong party. She has pointed to nothing in either a statute or the Constitution mandating that the United States pay monetary damages for violation of the Constitution by state *646officials. She may have a claim against the state or against the particular state officials, but our jurisdiction under the Tucker Act, 28 U.S.C. §1491 (1976), does not extend to such claims. See Vlhakis v. United States, 215 Ct. Cl. 1018 (1978).
Accordingly, it is ordered, upon consideration of the submissions of the parties, but without oral argument, that the Government’s motion to dismiss the petition is granted and the petition is dismissed.